DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0044209 to Tsukano, and further in view of JP-2017 092594 to Naoyo.

Regarding claim 1.  Tsukano discloses a color accuracy verification device (Abstract) comprising: 
a hardware processor (Fig. 2A CPU, Control Section 11) that: 
acquires a colorimetric value for each color patch of color accuracy verification charts generated by a plurality of printers (Fig. 1, printers 30, “Information storage processing section 11a obtains data of measured color values from each printer 30 connected to the network, to create a database, and then stores the created database in storage section 12, where the measured color data is measured color values obtained by causing each printer 30 to measure colors in a color chart to be used for color calibration”, paragraph 37); 
stores the colorimetric value in time series (“The database is prepared for storing history information of color measurement and stores measured color values of each color in the color chart and the corresponding reference values (target color values set for the corresponding colors) such that the measured color values of each color can be compared with the corresponding reference value”, paragraph 37); 
(“the control section 21 (color defining section 21b) may refer to history information of color measurement (measured color values) given by target printer 30, which is to be calibrated”, paragraph 58); and 
verifies color accuracy based on: the colorimetric value of the target printer stored in the hardware processor; and a verification reference value set in advance (“color calibration controlling section 21c may compare the measured color value of the specific color and the corresponding reference color obtained in the database stored in server 10, and then determine to calibrate the printer 30 when the difference of the measured color value and the reference value exceeds a predetermined threshold”, paragraph 43); and 
a display that displays (“Display section 23 can be a display device like a LCD (Liquid Crystal Display), for displaying, for example, a screen which allows a user to give print instructions to printer 30 thereon”, paragraph 45) 
a verification result verified by the hardware processor for the target printer (“Color defining section 21b defines a specific color which is a color to be used for determining whether to calibrate a printer (color for determining a color calibration necessity), as follows. Color defining section 21b obtains history information of color measurement by referring to the database stored in server 10, and calculates a rate at which a certain color measurement occurred for the each color in the color chart (a success rate of color reproduction of each color which will be described later) and/or a variation of a measured color value of each color in the color chart, where the predetermined color measurement is a color measurement such that a difference of a measured color value of each color and a corresponding reference value fell in a predetermined range”, paragraph 42).
Tsukano while having a display and a verification result, does not disclose to display the verification result.
However, Naoyo in the same area of color calibration and verification, teaches to display the verification result (“the user is notified of the judgement result”, paragraph 29).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification to include: to display the verification result.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification by the teaching of Naoyo because of the following reasons: (a) to prevent wasteful consumables and unnecessary man-hours from being generated, (paragraph 20, Naoyo); and (b) prevention of “wastes of consuming resources and time” as taught by Tsukano at paragraphs 6 and 7.
Regarding claim 2. Tsukano discloses wherein the hardware processor further: 
reads the colorimetric value that corresponds to the target printer; and verifies the color accuracy for the target printer based on a difference between the colorimetric value and a value prescribed of a color patch associated with the colorimetric value (“While printer 30 is processing a print job, color calibration controlling section 21c causes the color measuring section 35 of the printer 30 to measure the specific color (color for determining a color calibration necessity) defined by color defining section 21b, to obtain the measured color value of the specific color, and determines whether to calibrate the printer 30 on the basis of a change with time in the measured color value of the specific color. For example, color calibration controlling section 21c may compare the measured color value of the specific color and the corresponding reference color obtained in the database stored in server 10, and then determine to calibrate the printer 30 when the difference of the measured color value and the reference value exceeds a predetermined threshold”, paragraph 43).Regarding claim 3. Tsukano discloses wherein the hardware processor further: 
sets a plurality of target printers; reads colorimetric values that correspond to the respective target printers; and verifies color accuracy between the target printers based on a difference in the colorimetric values of the target printers (“the control section 11 (information storage processing section 11a) of server 10 or the control section 21 (information storage processing section 21d) of printer controller 20 may store measured color value of colors in the color chart obtained from plural printers 30 into the database. Then, the control section 21 (color defining section 21b) may refer to history information of color measurement (measured color values) given by target printer 30, which is to be calibrated, and one or more printers 30 other than the target printer 30, and calculate the success rate and/or the variation of color reproduction for each color to define the color for determining a color calibration necessity of the target printers 30”, paragraph 58).Regarding claim 4. Tsukano discloses wherein the hardware processor further: sets, from among a plurality of colorimetric values, a reference colorimetric value of a specific printer on a specific date and time; and reads the reference colorimetric value that corresponds to the target printer; and verifies the color accuracy for the target printer based on a difference between the colorimetric value of the target printer and the reference colorimetric value (“While printer 30 is processing a print job, color calibration controlling section 21c causes the color measuring section 35 of the printer 30 to measure the specific color (color for determining a color calibration necessity) defined by color defining section 21b, to obtain the measured color value of the specific color, and determines whether to calibrate the printer 30 on the basis of a change with time in the measured color value of the specific color. For example, color calibration controlling section 21c may compare the measured color value of the specific color and the corresponding reference color obtained in the database stored in server 10, and then determine to calibrate the printer 30 when the difference of the measured color value and the reference value exceeds a predetermined threshold”, paragraph 43).Regarding claim 5. Tsukano discloses wherein the hardware processor further: 
predicts a future colorimetric value based on a time-series fluctuation of the colorimetric value stored in the hardware processor (“the control section 21 (color defining section 21b) obtains history information of color measurement from a database stored in storage section 12 in server 10 (or storage section 22 in printer controller 20), and calculates a success rate of color reproduction for each color on the basis of the obtained history information of color measurement (S401). In this process, if the control section 11 (information storage processing section 11a) in server 10 has already calculated the success rate of color reproduction for each color and recorded the calculated success rate of color reproduction for each color into the database, the control section 21 (color defining section 21b) is needed only to obtain the success rate of color reproduction for each color from the database”, paragraph 75); and 
verifies future color accuracy for the target printer based on a difference between a predicted colorimetric value and the verification reference value (“Next, on the basis of the success rate calculated (or obtained) for each color in S401, the control section 21 (color defining section 21b) defines a specific color as a color for determining a color calibration necessity (S402)”, paragraph 76).Regarding claim 6. Tsukano discloses wherein the hardware processor further verifies the future color accuracy for the target printer based on a difference between the predicted colorimetric value and a value prescribed for the color patches of the color accuracy verification charts (“control section 21 of printer controller 20 (color defining section 21b) defines a specific color as a color for determining a color calibration necessity (S301). In this process in EXAMPLE 1, as illustrated in the flowchart of FIG. 8, the control section 21 defines the specific color (color for determining a color calibration necessity) from among colors used in a page image which is currently processed. In the present example, the control section 21 defines the color for determining a color calibration necessity by using a color patch arranged in the margin, according to the steps illustrated in FIG. 13”, paragraph 74).Regarding claim 7. Tsukano discloses wherein the hardware processor further: 
sets a plurality of target printers; and verifies the future color accuracy between the target printers based on a difference in a predicted colorimetric value of each of the target printers (“With respect to the history information of color measurement, the control section 21 may obtain the history information of color measurement given just from printer 30 controlled by printer controller 20 (in other words, a target printer to be calibrated). Additionally to the history information of color measurement given by the target printer, the control section 21 may obtain history information of color measurement given from one or plural printers other than the target printer. For example, the control section 21 may obtain history information of color measurement given from plural printers which are of the same model or the same production lot as that of the target printer 30, may obtain history information of color measurement given from one or plural printers which are substantially the same in elapsed time from the last maintenance or the number of sheets which have been printed as that of the target printer 30, or may obtain history information of color measurement given from one or plural printers which are substantially the same in operating environment as that of the target printer 30”, paragraph 75).
sets, from a plurality of colorimetric values, a reference colorimetric value of a specific printer on specific date and time; and verifies the future color accuracy of the target printer based on a difference between the predicted colorimetric value and the reference colorimetric value (“the control section 11 of server 10 or the control section 21 of printer controller 20 obtains history information of color measurement from a database prepared in advance, and calculates a success rate of color reproduction and/or a variation of color reproduction for each color. The control section 21 further selects a specific color or colors in order from lowest success rate of color reproduction to highest or in order from greatest variation of color reproduction to smallest, and causes printer 30 to print a color patch in the selected specific color in margin in a page. The control section 21 causes color measuring section 35 of printer 30 to measure the color of the color patch, and determines whether to calibrate printer 30 according to a change with time in the measured color values of the color patch. Such control can realize a reduction of waist or spoiled sheets of paper, a reduction of the amount of consumption of consumables, and a reduction of waiting time for printing”, paragraph 82).Regarding claim 9. Tsukano discloses wherein the specific printer is the target printer (“the control section 21 may calculate a variation of color reproduction for each color in place of or additionally to the success rate of color reproduction for each color. With respect to the history information of color measurement, the control section 21 may obtain the history information of color measurement given just from printer 30 controlled by printer controller 20 (in other words, a target printer to be calibrated)”, paragraph 75).Regarding claim 10. Tsukano discloses wherein the plurality of printers forms a distributed printing system that distributes a print job (Fig. 1).Regarding claim 11. Tsukano discloses further comprising: 
a communicator that mutually communicates with a distributed printing system that distributes a print job (Fig. 2A Network I/F Section 13); and 
a job execution data storage that stores information regarding execution of the print job acquired from the distributed printing system via the communicator (Fig. 2A Storage Section (DB) 12), 
wherein the information regarding execution of the print job includes: 
a printer, among the plurality of printers, that executes the print job (Fig. 1, 4 & 5, printer 30); and 
an execution date and time of the print job, and the hardware processor sets the printer associated with the print job as the target printer (“While printer 30 is processing a print job, color calibration controlling section 21c causes the color measuring section 35 of the printer 30 to measure the specific color (color for determining a color calibration necessity) defined by color defining section 21b, to obtain the measured color value of the specific color, and determines whether to calibrate the printer 30 on the basis of a change with time in the measured color value of the specific color. For example, color calibration controlling section 21c may compare the measured color value of the specific color and the corresponding reference color obtained in the database stored in server 10, and then determine to calibrate the printer 30 when the difference of the measured color value and the reference value exceeds a predetermined threshold”, paragraph 43).Regarding claim 12. Tsukano discloses further comprising: 
a communicator that mutually communicates with a distributed printing system that distributes a print job (Fig. 2A Network I/F Section 13); and 
a job execution data storage that stores information regarding execution of the print job acquired from the distributed printing system via the communicator (Fig. 2A Storage Section (DB) 12), 
wherein the information regarding execution of the print job includes: a printer, among the plurality of printers, that executes the print job (Fig. 1, 4 & 5, printer 30); and 
an execution date and time of the print job, and the hardware processor sets a reference colorimetric value that corresponds to the printer and the execution date and time (“In concrete terms, as illustrated in FIG. 9A, the database stores a reference value of each color patch in the color chart, and corresponding measured color values, where the reference value is a target color value set for each color patch in the color chart, and measured color values are obtained by measuring the color of the each color patch with printer 30 (printer 1 and printer 2 in the example of FIG. 9A). The control section 21 compares the measured color values with the reference value for each color to calculate the success rate of color reproduction for each color. For example, after a certain number of times of color measurements of the color chart (for example, four times of color measurements) performed in color calibration, the success rate should be 100% if all the color measurements resulted in that the difference of the reference value and the measured color value fell in a predetermined range”, paragraph 56,  “While printer 30 is processing a print job, color calibration controlling section 21c causes the color measuring section 35 of the printer 30 to measure the specific color (color for determining a color calibration necessity) defined by color defining section 21b, to obtain the measured color value of the specific color, and determines whether to calibrate the printer 30 on the basis of a change with time in the measured color value of the specific color. For example, color calibration controlling section 21c may compare the measured color value of the specific color and the corresponding reference color obtained in the database stored in server 10, and then determine to calibrate the printer 30 when the difference of the measured color value and the reference value exceeds a predetermined threshold”, paragraph 43).Regarding claim 13. Tsukano discloses wherein the hardware processor further: 
sets a verification condition for the color accuracy; and verifies the color accuracy based on the verification condition (“In concrete terms, as illustrated in FIG. 9A, the database stores a reference value of each color patch in the color chart, and corresponding measured color values, where the reference value is a target color value set for each color patch in the color chart, and measured color values are obtained by measuring the color of the each color patch with printer 30 (printer 1 and printer 2 in the example of FIG. 9A). The control section 21 compares the measured color values with the reference value for each color to calculate the success rate of color reproduction for each color. For example, after a certain number of times of color measurements of the color chart (for example, four times of color measurements) performed in color calibration, the success rate should be 100% if all the color measurements resulted in that the difference of the reference value and the measured color value fell in a predetermined range”, paragraph 56).Regarding claim 14. Naoyo teaches wherein the display displays a time-series fluctuation of a verification value based on a difference between the colorimetric value of the target printer and the verification reference value (“the user is notified of the judgement result”, paragraph 30,  and “The display unit 26 is a display device (output unit) such as an LCD (Liquid Crystal Display) or an organic EL. (Electro Luminescence) display, and Includes a color accuracy verification determination result screen, a determination result detail screen, and a color accuracy verification condition setting screen”, paragraph 36).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification by the teaching of Naoyo because of the following reasons: (a) to prevent wasteful consumables and unnecessary man-hours from being generated, (paragraph 20, Naoyo); and (b) prevention of “wastes of consuming resources and time” as taught by Tsukano at paragraphs 6 and 7.Regarding claim 15. The color accuracy verification device according to claim 5, wherein the display presents information regarding color management of the target printer along with the verification result (“the user is notified of the judgement result”, paragraph 30,  and “The display unit 26 is a display device (output unit) such as an LCD (Liquid Crystal Display) or an organic EL. (Electro Luminescence) display, and Includes a color accuracy verification determination result screen, a determination result detail screen, and a color accuracy verification condition setting screen”, paragraph 36).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification to include: to display the verification result.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration 
acquiring a colorimetric value for each color patch of color accuracy verification charts generated by a plurality of printers (Fig. 1, printers 30, “Information storage processing section 11a obtains data of measured color values from each printer 30 connected to the network, to create a database, and then stores the created database in storage section 12, where the measured color data is measured color values obtained by causing each printer 30 to measure colors in a color chart to be used for color calibration”, paragraph 37); 
storing the colorimetric value in time series (“The database is prepared for storing history information of color measurement and stores measured color values of each color in the color chart and the corresponding reference values (target color values set for the corresponding colors) such that the measured color values of each color can be compared with the corresponding reference value”, paragraph 37); 
setting a target printer to carry out color accuracy verification (“the control section 21 (color defining section 21b) may refer to history information of color measurement (measured color values) given by target printer 30, which is to be calibrated”, paragraph 58); 
verifying color accuracy based on: the colorimetric value of the target printer; and 
a verification reference value set in advance (“color calibration controlling section 21c may compare the measured color value of the specific color and the corresponding reference color obtained in the database stored in server 10, and then determine to calibrate the printer 30 when the difference of the measured color value and the reference value exceeds a predetermined threshold”, paragraph 43); and 
displaying (“Display section 23 can be a display device like a LCD (Liquid Crystal Display), for displaying, for example, a screen which allows a user to give print instructions to printer 30 thereon”, paragraph 45)
a verification result for the target printer (“Color defining section 21b defines a specific color which is a color to be used for determining whether to calibrate a printer (color for determining a color calibration necessity), as follows. Color defining section 21b obtains history information of color measurement by referring to the database stored in server 10, and calculates a rate at which a certain color measurement occurred for the each color in the color chart (a success rate of color reproduction of each color which will be described later) and/or a variation of a measured color value of each color in the color chart, where the predetermined color measurement is a color measurement such that a difference of a measured color value of each color and a corresponding reference value fell in a predetermined range”, paragraph 42).

However, Naoyo in the same area of color calibration and verification, teaches to display the verification result (“the user is notified of the judgement result”, paragraph 30).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification to include: to display the verification result.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification by the teaching of Naoyo because of the following reasons: (a) to prevent wasteful consumables and unnecessary man-hours from being generated, (paragraph 20, Naoyo); and (b) prevention of “wastes of consuming resources and time” as taught by Tsukano at paragraphs 6 and 7.Regarding claim 17. Tsukano discloses causing a computer to perform: 
acquiring a colorimetric value for each color patch of color accuracy verification charts generated by a plurality of printers (Fig. 1, printers 30, “Information storage processing section 11a obtains data of measured color values from each printer 30 connected to the network, to create a database, and then stores the created database in storage section 12, where the measured color data is measured color values obtained by causing each printer 30 to measure colors in a color chart to be used for color calibration”, paragraph 37); 
(“The database is prepared for storing history information of color measurement and stores measured color values of each color in the color chart and the corresponding reference values (target color values set for the corresponding colors) such that the measured color values of each color can be compared with the corresponding reference value”, paragraph 37); 
setting a target printer to carry out color accuracy verification (“the control section 21 (color defining section 21b) may refer to history information of color measurement (measured color values) given by target printer 30, which is to be calibrated”, paragraph 58); 
verifying color accuracy based on: the colorimetric value of the target printer; and a verification reference value set in advance (“color calibration controlling section 21c may compare the measured color value of the specific color and the corresponding reference color obtained in the database stored in server 10, and then determine to calibrate the printer 30 when the difference of the measured color value and the reference value exceeds a predetermined threshold”, paragraph 43); and 
displaying (“Display section 23 can be a display device like a LCD (Liquid Crystal Display), for displaying, for example, a screen which allows a user to give print instructions to printer 30 thereon”, paragraph 45)
a verification result for the target printer (“Color defining section 21b defines a specific color which is a color to be used for determining whether to calibrate a printer (color for determining a color calibration necessity), as follows. Color defining section 21b obtains history information of color measurement by referring to the database stored in server 10, and calculates a rate at which a certain color measurement occurred for the each color in the color chart (a success rate of color reproduction of each color which will be described later) and/or a variation of a measured color value of each color in the color chart, where the predetermined color measurement is a color measurement such that a difference of a measured color value of each color and a corresponding reference value fell in a predetermined range”, paragraph 42).
Tsukano while having a display and a verification result, does not disclose to display the verification result.
However, Naoyo in the same area of color calibration and verification, teaches to display the verification result (“the user is notified of the judgement result”, paragraph 29).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification to include: to display the verification result.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsukano’s color calibration and verification by the teaching of Naoyo because of the following reasons: (a) to prevent wasteful consumables and unnecessary man-hours from being generated, (paragraph 20, Naoyo); and (b) prevention of “wastes of consuming resources and time” as taught by Tsukano at paragraphs 6 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PG Pub 2017/0208217 to Soriano et al. provides that a server, system, and method are disclosed for ensuring uniform level of color of distributed print jobs, wherein each of the plurality of printers is configured to conduct color validation and/or color calibration based on a first criterion. The server having a processor configured to: receive, from a client computer, a request relating to a print job; determine whether the received print job is a split job, which can be split amongst the plurality of the printers; filter at least two printers each having an in-line spectrophotometer from the plurality of printers; and instruct to the each filtered at least two printers so that color validation and/or color calibration is performed based on a second criterion by using the in-line spectrophotometer, wherein the second criterion causes color validation and/or color calibration at each of the each filtered at least two printers to be performed earlier than the first criterion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672